Case 1:19-cr-00020-SPB Document 2 Filed 08/13/19 Page 1 of 6

“ISIC “ISAAK
WIS

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

| I-C2-20

_ Etie

NN3d 40
1626 4 -90y

VINVATAS
RINGS 15)

GO

UNITED STATES OF AMERICA »
ve Criminal No.

ANDREW GABLER
CHAD BEDNARSKI -

INDICTMENT MEMORANDUM
AND NOW comes the United States of America, by its attorneys, Scott W

Brady, United States Attorney for the Western District of Pennsylvania, and Christian A.

Trabold, Assistant United States Attorney for said District, and submits this Indictment

| Memorandum to the Court:
I. THE INDICTMENT

A federal grand jury returned a seventeen-count Indictment against the above-

named defendants for alleged violations of federal law:

oo DEFENDANTS
COUNT OFFENSE/DATE TITLE/SECTION CHARGED —
1 Fraud conspiracy 18 U.S.C. § 1349 Gabler
From in and around ~  Bednarski
January 2015
in and around
January 2019
2-7 Bank fraud . > 18 U.S.C. §§ 1344(1) and (2) Gabler
From in and around oe ~.. +. Bednarksi
January 2015 Ss

to in and around
_ January 2019

 
Case 1:19-cr-00020-SPB Document 2 : Filed 08/13/19 Page 2 of 6

| DEFENDANTS
COUNT  ~ QEFENSE/DATE ’ TEPLE/SECTION CHARGED
8-13  . Bank fraud 18 U.S.C. §§ 1344(1) and (2) Gabler
From in and around
January 2015 |
to in and around
January 2019
14-17 Wire fraud 18 U.S.C § 1343 Gabler

On or about 7 oo Bednarski

November 30, 2017 .

July 17, 2018

Il. ELEMENTS OF THE OFFENSES

A. As to Count 1:

In order for the crime of fraud conspiracy, in violation of 18 U.S.C. § 1349, to be |
established, the government must prove all of the following essential elements beyond a
reasonable doubt:

1. That the conspiracy, agreement, or understanding to commit
violations of 18 U.S.C. §§ 1343 and 1344 as described in the Indictment, was formed, reached,
or entered into by two or more persons. ; |

- 2. At some time during the existence of the conspiracy, agreement or
understanding, the defendants knew the purpose of the agreement, and, with that knowledge,
then deliberately joined the conspiracy, agreement or understanding.

O’ Malley, Grenig and Lee, 2 Federal Jury Practice and Instructions
§ 31.03 (2002) (revised to exclude overt act requirement, see

Whitfield _v. United States, 125 S.Ct. 687, 691 (2005); United
States v. Shabani, 513 U.S. 10, 16 (1994)).
Case 1:19-cr-00020-SPB Document 2 Filed 08/13/19 Page 3 of 6

B. As to Counts 2 through 7:

In order for the crime of bank fraud, in violation of 18 ULS.C. §§ | 1344(1) and (2),
to be established, the government must prove all of the following essential elements beyond a
reasonable doubt:

1. That ANDREW GABLER and CHAD BEDNARSKI knowingly
executed a scheme or artifice to defraud a financial institution as detailed in Counts Two through
Seven of the Indictment.

2. That ANDREW GABLER and CHAD BEDNARSKI did so with
the intent to defraud or to obtain moneys, funds, credits, assets, securities and other-property
owned by and under the custody and control of the financial institutions listed in Counts Two
through Seven of the Indictment by means of false and fraudulent pretenses, representations and
promises, well knowing that the pretenses, representations and promises would be and were false
and fraudulent..

3. That the financial institutions listed in Counts Two through Seven
of the Indictment were then insured by the Federal Deposit Insurance Corporation or the
National Credit Union Share Insurance Fund .

Third Circuit Model Criminal Jury Instruction 6.18.1344.

C. As to Counts 8 through 13:

In order for the crime of bank fraud, in violation of 18 U.S.C. §§ 1344(1) and (2),
to be established, the government must prove all of the following essential elements beyond a

reasonable doubt:
Case 1:19-cr-00020-SPB Document 2 Filed 08/13/19 Page 4 of 6

1. That ANDREW GABLER knowingly executed a scheme or
artifice to defraud a financial institution as detailed in Counts Eight through Thirteen of the
Indictment. : | | | |

| 2. That ANDREW GABLER did so with the intent to defraud or to
obtain moneys, funds, credits, ‘assets, securities and other property owned by and under the
custody and control of the financial institutions listed in Counts Eight through Thirteen of the
Indictment by means of false and fraudulent pretenses, representations and promises, well
knowing that the pretenses, representations and promises would be and were false and
fraudulent..

3. That the financial institutions listed in Counts Eight through
Thirteen of the Indictment were then insured by the Federal Deposit Insurance Corporation or the
National Credit Union Share Insurance Fund . | |

. Third Circuit Model Criminal Tury Instruction 6.18.1344.
D. __ As to Counts 14 through 17: |
In order for the crime of wire fraud, in violation of 18 US.C. § 1343, to be
established, the government must prove all of the following essential elements beyond a

a

reasonable doubt:

1. That ANDREW GABLER and CHAD BEDNARSKI devised a
scheme to defraud or to obtain money or property or the intangible right of honest services by
materially false or fraudulent pretenses, representations or promises or willfully participated in
such a scheme with knowledge of its fraudulent nature.

2. That ANDREW GABLER and CHAD BEDNARSKI acted with

the intent to defraud.
Case 1:19-cr-00020-SPB Document 2 Filed 08/13/19 Page 5 of 6

| 3. That in advancing, furthering, or carrying out the scheme,
ANDREW GABLER and CHAD BEDNARSKI transmitted any writing, signal, or sound’ by
means of a wire, radio, or. television communication in interstate commerce or caused the |
transmission of any writing, signal, or sound of some kind by means of a wire, radio, or
television communication in interstate commerce. |
Third Citeuit Model. Criminal Jury Instruction 6.18.1343.

}

Tif. PENALTIES

A. As to Count 1: Fraud conspiracy (18 U.S.C. s 1349):
1. Imprisonment of not. more than thirty (30) years. (18 U.S.C.
§§ 1343, 1344 and 1349). |
/ 2. A fine not more $1,000,000 (18 U.S.C. §§ 1343, 1344 and 1349).
. 3. A term of supervised release of not more than three (3) years (18
U.S.C. § 3583). |
4. Any or all of the above.
B. As to Counts 2 through 13: Bank fraud (18 U.S.C. $s 1344(1) and (2)):
. 1. Imprisonment of not more than thirty (30) years (18 U.S.C. §
1344), Se - .
2. | A fine not more than $1,000,000 (18 U.S.C. § 1344)

4 ~3. > A term of supervised release of not more than five (5) years (18
USC. § 3583). |
| 4. Any or all of the above.

Cc. As to Counts 14 through 17: Wire fraud (18 U.S.C. § 1343):

1. Imprisonment for not more than thirty (30) years.
Case 1:19-cr-00020-SPB Document 2 Filed 08/13/19 Page 6 of 6

2. A fine not more than $1,000,000.
3. A term of supervised release of not more than five (5) years (18
ULS.C. §§ 3559, 3583).
4, Any or all of the above.
IV. MANDATORY SPECIAL ASSESSMENT
A mandatory special assessment of $100.00 must be imposed on each count upon
which the defendants are convicted, pursuant to 18 U.S.C. § 3013(a)Q)(A) .
V. RESTITUTION
Restitution may be required in this case as to Counts One through Seventeen,
together with any authorized penalty, as part of the defendants’ sentence pursuant to 18 U.S.C.
§§ 3663, 3663A and 2259. |
VI. FORFEITURE
Not applicable in this case.

Respectfully submitted,

SCOTT W. BRADY
United States Attorney
FL

CHRISTIAN A. TRABOLD
Assistant U.S. Attorney
PA ID No. 75013

  

 
